IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MARY ELLEN BOROVICK, FORMERLY               : No. 105 WAL 2016
KNOWN AS MARY ELLEN WILSON,                 :
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
DONALD REECE WILSON,                        :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Mundy did not participate in the consideration or decision of this matter.